                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


Jeffrey S. Mayer,                                             Case No. 3:18CV2235

                     Plaintiff

              v.                                              JUDGMENT ENTRY

Commissioner of Social Security,

                     Defendant


       In accordance with the order filed contemporaneously with this judgment entry, it is

hereby ORDERED THAT:

       1.     Mayer’s objections to the Magistrate Judge’s Report and Recommendation

              (Doc. 18) be, and the same hereby are, overruled.

       2.     The Magistrate Judge’s Report and Recommendation (Doc. 17) be, and the same

              hereby is, adopted as the order of the court.

       3.     The Commissioner’s decision denying plaintiff’s application for benefits be, and

              the same hereby is, affirmed.

       So ordered.

                                                    /s/ James G. Carr
                                                    Sr. U.S. District Judge
